Case: 18-30403       Document: 00514924361         Page: 1     Date Filed: 04/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 18-30403                           April 22, 2019
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CHARLES NEELY,
                                                  Plaintiff - Appellant

v.

REGGIE HAWKINS, Sergeant; BENJAMIN OLIVEAUX, Lieutenant; BRYAN
SHARP, Sergeant; JAMES SPURLOCK, Captain; STEWART HAWKINS,
Lieutenant Colonel,
                                 Defendants - Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:17-CV-84


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Charles Neely, Louisiana prisoner # 302642, challenges the district
court’s granting defendants’ motions for summary judgment against his 42
U.S.C. § 1983 action. In that regard, Neely claims the court erred in concluding
he failed to exhaust his administrative remedies.
       A summary judgment is reviewed de novo, using the same standard
employed by the district court. Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30403     Document: 00514924361     Page: 2   Date Filed: 04/22/2019


                                  No. 18-30403

2010). Summary judgment is appropriate “if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law”. Fed. R. Civ. P. 56(a). If the movant succeeds in
this showing, the burden shifts to the nonmovant to set forth specific evidence
to support his claims. Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010).
      Under the Prison Litigation Reform Act, “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title . . . by a
prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted”. 42 U.S.C. § 1997e(a).
In other words, unexhausted claims may not be pursued in federal court. Jones
v. Bock, 549 U.S. 199, 211 (2007). Our court takes “a ‘strict’ approach” to
exhaustion and requires inmates “not just [to] substantially comply with the
prison’s grievance procedures, but . . . [to] ‘exhaust available remedies
properly’”. Wilson v. Epps, 776 F.3d 296, 299–300 (5th Cir. 2015) (citation
omitted) (emphasis in original). A properly exhausted claim has “complete[d]
the administrative review process in accordance with the applicable procedural
rules”. Abbot v. Babin, 587 F. App’x 116, 118 (5th Cir. 2014) (alteration in
original) (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)).
      Neely failed to submit a grievance that complied with the prison’s
procedures and did not pursue the grievance process to its proper conclusion.
See id.   Further, he offers no evidence to demonstrate his administrative
remedies were “unavailable”. See Ross v. Blake, 136 S. Ct. 1850, 1859–60
(2016). Therefore, pursuant to our de novo review, Neely did not satisfy the
exhaustion requirement. See Wilson, 776 F.3d at 300; Wright v. Hollingsworth,
260 F.3d 357, 358 (5th Cir. 2001).
      AFFIRMED.




                                        2